CALLISTER, Justice.
The parties to this action are the children and heirs at law of James Leon Woodward. Mr. Woodward, prior to his death, created with his daughter, Bessie Monson, the defendant, a joint bank account with rights of survivorship in the First Security Bank in Preston, Idaho, and his estate was probated there. After Mr. Woodward’s demise, his daughter, Bessie Monson, withdrew the funds from the joint account in Idaho and deposited them in Ogden, Utah, where she resides. The plaintiffs initiated this action to obtain their proportionate share of the bank deposit, contending that the funds were the sole property of Mr. Woodward.
The trial court concluded that decedent intended to make a testamentary disposition of the funds on deposit in the Idaho bank to defendant, trusting her to pay the expenses from his last illness and burial. Since the decedent did not comply with the formal legal requirements for a testamentary disposition of the funds, the court found that the gift had failed and rendered judgment to the plaintiffs after making an appropriate allowance for the disbursements made by defendant.
About a year prior to his death, Mr. Woodward brought the joint banking account agreement to his daughter Bessie in Ogden, Utah, and requested her signature. He instructed her that if anything happened to him she was to withdraw the money from the bank and take care of his burial. He informed her that the pass book would be located in a trunk at his home in Preston,. Idaho, where she subsequently found it. During his last illness, decedent stated to others that he had money in his and Bessie’s, names, and that Bessie was to pay his bills, and whatever was left was hers.
The record further revealed that decedent had resided in Ogden, Utah, during the winter months and frequently on weekends, and had maintained a close relationship with Bessie and her family. On the other hand, the plaintiffs rarely contacted! *320their father, and there appeared a certain degree of alienation between them and their father arising out of the divorce of their parents some years prior.
The courts seem to agree that title to and rights in a bank deposit standing in the names of the depositor “and” another is governed by the law of the place where the deposit has been made and the account is kept.1
The parties pleaded that the substantive law of Idaho was applicable in the instant action, and the trial court determined the rights of the parties in accordance therewith. However, a careful survey of Idaho law reveals error on the part of the trial court in its application of the law to the facts.
The following are the rules we have derived from In re Chase’s Estate2 and Idaho First National Bank v. First National Bank of Caldwell:3 A joint tenancy survivorship account, if created as provided by statutory law, although it does not have all of the elements of a completed gift at the time of its creation, may be accorded such an effect. The mere creation of a joint survivorship account, however, is not conclusive as to the rights of survivorship. If the account is intended purely for the convenience or business necessity of the putative donor, then no right of survivorship attains. Initially, there is a presumption that the agreement creates a joint tenancy with full rights of survivorship.
Where competent evidence, and all of the reasonable inferences to be drawn therefrom, establish an intent of a depositor, since deceased, contrary to that indicated in the creation of a joint account, the assertion of joint tenancy will not be sustained. * * *4
When the evidence is sufficient to overcome the presumptive effect of the joint tenancy survivorship agreement, the Idaho court applies the following:
Where money in a joint account is deposited by one party, and thereafter a question of the depositor’s intent arises, the party asserting the gift must prove all the elements of a gift, except irrevocable delivery, by clear and convincing evidence. The question of intent of decedent having been raised, defendants were required to assume the burden of proof and to establish by clear and convincing evidence such elements of a gift. * * * 5
The facts revealed in In re Chase’s Estate indicated that the depositor created the account for business convenience. He was *321elderly, and there were no banking facilities in his town; so he had his daughter, the joint tenant, conduct his business. He further indicated his intent by making a testamentary disposition of the deposits to his grandchildren. Under these circumstances, the court held that the joint tenant had failed to sustain her burden of proof that decedent had intended a gift effectual upon his death.
The trial court in Idaho First National Bank v. First National Bank of Caldwell6 concluded that the execution of the joint survivorship agreement was for the business convenience or necessity of the depositor, where, prior to his death, due to his age and infirmities, his nephew acted in his stead in all business matters.
In the instant action plaintiffs did not sustain their burden to overcome the presumptive effect of the joint tenancy survivorship agreement. As we interpret the Idaho decisions, plaintiffs had the initial burden to raise a question as to the depositor’s intent. They failed to present any competent evidence, which reasonably inferred that the account at its creation was intended purely for the convenience or business necessity of the putative donor, James Leon Woodward.
We, therefore, conclude that a joint interest was vested in defendant at the time of creation of the account, which became her sole property through right of sur-vivorship upon the death of James Leon Woodward. The judgment of the trial court is reversed; costs are awarded to defendant (appellant).
CROCKETT, C. J., and TUCKETT and HENRIOD, JJ., concur.

. 25 A.L.R.2d 1241, Anno.: Joint Bank Deposits — Governing Law.


. 82 Idaho 1, 348 P.2d 473 (1960).


. 81 Idaho 285, 340 P.2d 1094 (1959).


. In re Chase’s Estate, note 2, supra, at p. 478 of 348 P.2d.


. See note 4, supra.


. Note 3, supra.